UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7285


CHRISTOPHER ROSS LEFEVER,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:14-cv-00600-MFU-RSB)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Ross LeFever, Appellant Pro Se. Joseph W. H. Mott,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Ross LeFever, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.        We   have   reviewed     the    record    and    find   no

reversible    error.       Accordingly,        although    we    grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the   district   court.        LeFever   v.    United     States,   No.   7:14-cv-

00600-MFU-RSB    (W.D.     Va.   June    19,    2015).      We   deny     LeFever’s

motion for the appointment of counsel.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         2